Form: Dismiss TRAP 42.2 Appellant's Motion



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
GILBERT JOE VARGAS,)
		    No. 08-02-00506-CR

)
			Appellant,)
			Appeal from

)
v.)
		     109th District Court

)
THE STATE OF TEXAS,)
		of Andrews County, Texas

)
			Appellee.)
		             (TC# 3174)


MEMORANDUM OPINION


	Pending before the Court is Appellant's motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.2(a), which states that:
	(a) At any time before the appellate court's decision, the appellate court may dismiss
the appeal if the party that appealed withdraws its notice of appeal--by filing a written
withdrawal in duplicate with the appellate clerk, who must immediately send the
duplicate copy to the trial court clerk.  An appellant must personally sign the written
withdrawal.

	Appellant has filed a second amended motion to dismiss his appeal as moot.  The motion was
signed both by Appellant and his attorney.  Appellant having complied with the requirements of Rule
42.2(a), the Court has considered this cause on Appellant's motion and concludes the motion should
be granted and the appeal should be dismissed.  We therefore dismiss the appeal.

April 1, 2004						 
 ANN CRAWFORD McCLURE, Justice
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)